Citation Nr: 0943138	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for osteomyelitis of 
teeth 23, 24, and 25.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran  and S. W.


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran had active duty service from December 1943 to 
April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the St. 
Petersburg RO.

The Veteran was afforded a Travel Board hearing in March 2008 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.  In April 
2008, the Board remanded the matter for additional 
development and notice.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

In April 2008, the Board remanded the matter for additional 
development.  It was noted that the most recent VA 
examination at that time was inadequate as it did not 
specifically address the criteria for a compensable rating 
for osteomyelitis.  Consequently, the Veteran was to be 
afforded another VA examination and the examiner was asked to 
comment on whether the Veteran had active osteomyelitis of 
teeth 23, 24, and 25.  The July 2009 VA examiner failed to 
provide such a comment.  

The Board requires this information in order to ensure proper 
appellate review of this claim.  Under 38 C.F.R. § 4.150, 
Diagnostic Code 9900, chronic osteomyelitis of the maxilla or 
mandible is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5000.  In turn, this diagnostic code provides that 
osteomyelitis, acute, subacute, or chronic, when inactive, 
following repeated episodes, without evidence of active 
infection in the past 5 years, warrants a 10 percent rating.  
With discharging sinus or other evidence of active infection 
within the past 5 years, it warrants a 20 percent evaluation. 
With definite involucrum or sequestrum, with or without 
discharging sinus, it warrants a 30 percent rating.  Having 
frequent episodes with constitutional symptoms warrants a 60 
percent rating.  When manifested in the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms, osteomyelitis warrants a 100 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5000.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, the matter 
must be remanded for another examination.

In September 2009, the Veteran was sent a supplemental 
statement of the case (SSOC) to the most recent address of 
record.  The SSOC was returned as undeliverable because the 
Veteran had moved and the time period for forwarding his mail 
had expired.  Thus, the RO/AMC should ensure that all future 
correspondence including notice of the examination should be 
sent to his current address.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should cause the Veteran's 
claims folder to be returned to the VA 
examiner who authored the July 2009 
dental examination.  She is to 
specifically report as to whether the 
Veteran currently has active 
osteomyelitis of teeth 23, 24, and 25.  
The examiner must report as to teeth 23, 
24 and 25 whether:

a.  There is evidence of active 
infection of osteomyelitis in the 
past 5 years; 

b.  Definite involucrum or 
sequestrum, with or without 
discharging sinus; 

c.  Frequent episodes with 
constitutional symptoms; 

d.  A long history of intractability 
and debility, anemia, amyloid liver 
changes, or other continuous 
constitutional symptoms.  

2.  If the examiner who conducted the 
July 2009 examination is no longer 
employed by VA or is unavailable, the 
Veteran is to be afforded a new VA 
examination, which must respond to the 
inquiries above.  

3.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2.  If any such action 
does not resolve the claim to the 
Veteran's satisfaction, the RO/AMC shall 
issue the Veteran and his representative 
an SSOC.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



